 TECHNO CONSTRUCTION CORP. 75Techno Construction Corp. and Janco Contracting Corp. and Local Union 282, International Broth-erhood of Teamsters, AFLŒCIO. Cases 29ŒCAŒ20330, 29ŒCAŒ20332, 29ŒCAŒ20522, and 29ŒCAŒ20530 January 23, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS HURTGEN AND WALSH On June 20, 1997, Administrative Law Judge Ray-mond P. Green issued the attached decision.  The Gen-eral Counsel, Respondents, and the Union filed excep-tions and supporting brief.  The Respondent and Union filed reply briefs. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings, and conclusions,2 as further explained below, and to adopt the recommended Order. We agree with the judge that the Respondents3 vio-lated Section 8(a)(3) of the Act by temporarily laying off the four drivers.  The judge found the layoff constituted an unlawful ﬁdefensiveﬂ lockout, i.e. that the Respondent locked out its drivers in anticipation of a strike or con-certed work stoppage.  We affirm the judge™s finding of a violation, but do not rely on his characterization of the Respondents™ action.  In agreement with the General Counsel, we find that the Respondents temporarily laid off the four drivers in retaliation for their expression of desire for continued union representation. In order to prove discrimination in violation of Section 8(a)(3) of the Act, the General Counsel must first per-suade the Board that antiunion sentiment, or animus, was a substantial or motivating factor in the challenged em-ployer decision.  The burden of persuasion then shifts to the employer to prove its affirmative defense that it would have taken the same action even if the employees had not engaged in protected activity.  Wright Line, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v. Transportation Management Corp., 462 U.S. 393 (1983).  See also Manno Electric, 321 NLRB 280 fn. 12 (1995).                                                                                                                      1 The Union has requested oral argument. The request is denied as the record and briefs adequately present the issues and positions of the parties. 2 In adopting the judge™s conclusion that the Respondent did not vio-late Sec. 8(a)(5) by withdrawing recognition from the Union, we spe-cifically agree with his definition of ﬁemployees engaged . . . in the building and construction industryﬂ under Sec. 8(f) of the Act and with his application of that definition to the facts of this case. 3 We agree with the judge, for reasons set forth in his decision, that the Respondents are a single employer.  We do not, however, rely on his finding that the unit drivers were always supervised by either Mario Leperuta and/or Sam Houston.  The record nevertheless supports find-ing that a common group of supervisors from both companies super-vised the drivers™ work. The record shows that Respondent Techno™s coowner, Joseph Mutino, conversed with each of the unit drivers about converting operations to nonunion status.  At least three of them expressed the desire for continued repre-sentation by the Union and coverage by a union contract.  Thereafter, the Respondents told the drivers to stay home on the following Monday, July 1.  They were not recalled to work for two or three working days. We find that the timing of the purported layoff, imme-diately following notice that most of the drivers desired continued union representation, warrants the inference that animus against such protected employee activity motivated Mutino™s peremptory decision to take them off the ongoing job.  This inference is reinforced by the pre-textual nature of Respondents™ attempts to explain Mu-tino™s action.  Respondents claim that he laid off the drivers in anticipation of an industry-wide strike, with attendant possibility of vandalism.  We agree with the judge that ﬁthere . . . [was] no objective evidence to sup-port this opinion of Mutino™s.ﬂ  There is no evidence substantiating the possibility of vandalism.  As to the possibility of a strike, the only evidence is Mutino™s tes-timony about ﬁrumorsﬂ and the testimony of employee Kish regarding the discussion several months before of the possibility of an industrywide strike in the event that negotiations for a multiemployer collective-bargaining agreement failed.  We find that Mutino did not have any reasonable apprehension of a strike affecting the Re-spondents™ operations when he told the drivers not to come to work on Monday.  The pretextual nature of this defense became even more manifest when the drivers appeared on Tuesday at a jobsite unaffected by any strike action and were still not asked to return to work. Under the circumstances, we think it is quite clear that Mutino reacted to the drivers™ message of continued de-sire for union representation by sending a message of his own: no union or no work.  Accordingly, we find that the Respondents violated Section 8(a)(3) and (1) by laying off the drivers in retaliation for their expression of con-tinued support for the Union.4  4 Our dissenting colleague states that the Respondent lawfully laid off the employees based on their expressions of unwillingness to work on a nonunion basis.  We disagree.  The employees did not quit, and they did not insist on the Respondent™s recognition of the Union as a condition for their continuing to work.  There is no evidence that the Respondent viewed the employees™ statements in the manner suggested 333 NLRB No. 5  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 76ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge and 
orders that the Respondents, Techno Construction Corp. 
and Janco Contracting Corp., Staten Island, New York, 
its officers, agents, successors, and assigns, shall take the 
action set forth in the Order. 
 MEMBER HURTGEN, dissenting in part. 
I agree with my colleagues and the judge that, based 
on its Section 8(f) relationship with Teamsters Local 282 
(the Union), the Respondent did not violate Section 
8(a)(5) by withdrawing recognition from the Union at the 
expiration of the 1996 collec
tive-bargaining agreement.  
I also agree that the Respondent did not violate Section 
8(a)(1) by informing employees of this intended with-
drawal.  Unlike the judge and the majority, however, I 
further find that the Respond
ent did not violate Section 
8(a)(3) by briefly laying off its drivers immediately after 
the withdrawal of recognition.  Rather, I find that the 
evidence fails to establish that this temporary layoff was 
discriminatorily motivated. 
It is well settled that ﬁto find a violation of [Section] 
8(a)(3) the Board must find th
at the employer acted for a 
proscribed purpose.ﬂ 
American Shipbuilding Co. v. 
NLRB, 380 U.S. 300, 311 (1965); 
Best Plumbing Supply
, 310 NLRB 143 (1993).  Phrased differently, ﬁ[u]nlawful 

motivation is a critical component of a prima facie case 
of discrimination under Section 8(a)(3).ﬂ 
Raymond Engi-
neering, 286 NLRB 1210, 1221 (1987).  Under 
Wright Line,1 the General Counsel has the burden of establish-
ing, as part of the prima 
facie case, that unlawful anti-union animus was a substantial or motivating factor in 

the challenged adverse action. See, e.g. 
Allegheny Lud-
lum Corp
., 320 NLRB 484 (1995), enfd. in relevant part 
104 F.3d 1354 (D.C. Cir. 1997).  Here, I find that the 
General Counsel has not met this burden. 
As my colleagues concede, the Respondent™s June 28, 
1996 discussion with its drivers was the catalyst that 

prompted the temporary layoff.  Contrary to their posi-
tion, however, I find nothing in that conversation which 
establishes the requisite unlawful motive.  In that discus-
sion, the Respondent informed its four drivers that it 
would no longer be affiliated with the Union and told 

them that it would try to provide them with comparable 
                                                                                            
                                                           
by the dissent.  Instead, as accurately summarized by the judge, Mutino 
testified ﬁthat he understood thei
r responses as being ambiguous and 
indicating that there might be a genera
l strike.ﬂ  We have found that the 
Respondent™s reliance on the professed apprehension of a strikeŠthe 
only reason offered by the Respondent for its layoff actionŠwas pre-
textual. 
1 251 NLRB 1083 (1980), enfd. 622 F.2d 899 (1st Cir. 1981), cert. 
denied 495 U.S. 989 (1982). 
benefits.  As found by the 
judge, and conceded by the 
majority, both these statemen
ts were lawful.  Next, the 
Respondent informed the driver
s that they could get to-
gether and form their own union, vote for Teamsters 282, 
or select any other labor organization.  Certainly, this 
credited testimony is the antith
esis of anti-union conduct.  
Finally, the Respondent inquired (again, lawfully), 
whether the drivers would be willing to continue working 
for it after the withdrawal of
 recognition.  Most stated 
that they would not, explaining that they would not work 
without union representation.  Following this announce-
ment, the Respondent temporarily laid them off.  In do-
ing so, it made no statement or took no other action indi-
cating that the layoff was in retaliation for their desire for 
continued union representation. 
Based on this credited evidence, I find that the General 
Counsel failed to establish a prima facie case that the 

Respondent™s layoff decision 
was discriminatorily moti-
vated.  In particular, I note that following its lawful and 
union-neutral comments in the June 28 discussion, the 
Respondent simply inquired whether its drivers would 
continue working for it.  The question did not suggest or 
imply that the Respondent would not permit the employ-
ees to work.  Rather, the question was whether 
they 
would be willing to work in 
view of the withdrawal of 
recognition.  The employees said that they would not be 
willing to do so.  In sum, Respondent™s lawful condition 
of employment was that there would be no Union; the 
employees were unwilling to work under that condition.  
Faced with this, the Respondent
 lawfully laid them off. 
My colleagues assert that th
e employees were laid off 
because they expressed a preference for the Union.  

However, Respondent made it clear to them that they 
were free to select the Union as their representative.  
Thus, the Respondent™s act of layoff was not in retalia-
tion for their support of the Union; Respondent had just 
reaffirmed that the employees
 could make that choice.  
Further, even if the General Counsel established prima 
facie that antiunion animus was a reason for the layoff, 

Respondent would have laid them off in any event be-
cause Respondent feared a work stoppage.  Contrary to 
my colleagues, I conclude that the evidence is sufficient 
to establish that the Respondent reasonably anticipated 
that its drivers might engage in a work stoppage in re-
sponse to the withdrawal of recognition, or as part of an 
industry-wide strike.
2  As found by the judge, Respon-
dent 
 2 In my view, the majority misses the mark by arguing that the tem-
porary layoff was unlawful because 
the employees neither quit their 
employment nor formally demanded recognition of the Union as a 
condition of continued employment.  
What is dispositive is that, as 
found by the judge, most employees made clear that they would not 
 TECHNO CONSTRUCTION CORP. 77. . . told the employees that they should not come in on 
Monday because [it] anticipated that they might engage 
in a work stoppage, either in conjunction with a general 
strike by the Union
 vis a vis 
the industry, or because of 
[its] withdrawal of recognition. 
The employees did not respond that no such work 
stoppage was planned.  On the contrary, they told Re-

spondent that they would 
not
 work because of the with-
drawal of recognition.  In addition, the Respondent pre-
viously had heard that, following the June 30 expiration 

of the contract there might 
be an industrywide strike.
3 Accordingly, I find that th
e evidence does not establish 
that the layoff violated Section 8(a)(3) and I would dis-
miss the complaint.  
 April Wexler Esq., 
for the General Counsel.
 Alexander A. Miuccio Esq.,
 for the Respondents.
  Russell Holland Esq. 
and Peter Zwiebach Esq., for the Charg-ing Party.
  DECISION STATEMENT OF THE CASE 
RAYMOND P. GREEN, Administ
rative Law Judge. This 
case was tried in Brooklyn, New York, on March 4, 5, and 6, 
1997. The charges were filed on September 17, December 6, 
and December 10, 1996.  A complaint based on these charges 
was initially issued on January 16, 1997 and a consolidated 
amended complaint was issued on 
February 27, 1997.  In perti-
nent part, the amended compla
int alleges as follows:  
1.  That the Respondents Tech
no and Janco, both New York 
corporations, are engaged in the construction industry and con-

stitute a single employer. 
2.  That the Respondents have
 each executed a memorandum 
agreement dated November 9, 1993, pursuant to which they 
have each agreed to be bound by the terms of a collective-
bargaining agreement between the Union and the General Con-

tracting Association of New York (GCA), effective by its terms 
from July 1, 1993, through June 30, 1996.   
3.  That the appropriate bargaining unit of the collective Re-
spondent is   All full-time and regular part-time drivers, excluding guards 
and supervisors as defined in Section 2(11) of the Act.  
                                                                                             
                                                           
work for the Respondent if it withdrew
 recognition from the Union.  In 
those circumstances, I find that the 
Respondent lawfully laid them off. 
Further, to the extent that ther
e was any ‚ambiguity™ in the employ-
ees statementsŠas to whether they were signaling a general industry 
strike or more narrowly announcing their refusal to work for the Re-
spondent after it withdrew recognitionŠthe net effect was the same. 
3 I disagree with the majority™s a
ssertion that the judge found that 
there was no objective evidence to support either the Respondent™s 
claims that it feared an industryw
ide work stoppage or that it antici-
pated that such stoppage would be
 accompanied by vandalism. At most, 
the judge found a lack of objective ev
idence as to the vandalism claim.  
To the extent that the judge™s finding was broader, I disagree with it, 
for the reasons discussed above. 
4.  That the Union is the 9(a) representative of the employees 
in the foregoing bargaining unit.  
5.  That on or about June 28, 1996, the Respondents, (a) 
promised employees medical be
nefits, guaranteed work, and 
401(k) retirement benefits if they abandoned their membership 
in the Union; (b) told them that they would be laid off effective 
July 1, 1996; and (c) urged them to join another union.  
6.  That on June 28, 1996, the Respondents bypassed the Un-
ion and dealt directly with the employees.  
7.  That on June 30, 1996, the Respondents withdrew recog-nition from the Union.  
8.  That since June 30, 1996, 
the Respondents have failed to 
remit contributions to contract 
funds and have failed to apply 
differentials fees, travel time be
nefits, wages, and other terms set forth in the collective-bargaining agreement.  
9.  That on July 1, 1996, the 
Respondents for discriminatory 
reasons laid off employees Fred Shaaf, and Earl Eddy from July 
1 to July 3, and laid off employees Thomas Kish and Richard 
Marotta from July 1 to July 8. 
10.  That in mid-August 1996, the Respondents threatened 
employees that they would sell their trucks and lay off their 
employees if they joined or supported the Union.  
11.  That in mid-August 1996, the Respondents interrogated 
their employees.  
12.  That on September 25, 
1996, the Respondents interro-
gated employees concerning their testimony provided to the 
Board.  The Respondents assert that the contracts they had with the 
Union were prehire agreements 
under Section 8(f), which were 
repudiated effective July 1, 1996. In this regard, the Respon-
dents argue that as their recogn
ition was based on Section 8(f) 
of the Act, and not Section 9(a), they were free to repudiate the 
contract and withdraw recogniti
on from the Union at the expi-
ration of the contract term, irrespective of whether they had any 

doubt as to the Union™s continuing majority status.  Assuming 
that the Respondents are correct in 
this assertion, then the other 
alleged violations would be ex
plained by the circumstances 
peculiar to this case.  
On the entire record,
1 including my observation of the de-
meanor of the witnesses, and after considering the briefs filed, I 
make the following FINDINGS OF FACT 
I. JURISDICTION The Respondents are New York corporations engaged in the 
building of water and sewage syst
ems.  They admit and I find 
that they are employers engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act and that the Union is 
a labor organization within the m
eaning of Section 2(5) of the 
Act. 
 1 The Respondent™s unopposed motion to correct the Record is 
granted. In this regard, the transcript of March 5, 1997, misidentified 
Mr. Miuccio, the attorney for the Respondent, as Peter Zwiebach, the 
attorney for the Union.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 78II. ALLEGED UNFAIR LABOR PRACTICES 
Techno Construction Corp. was formed in 1988 and is 
owned by Anthony Carpeniello and Joseph P. Mutino who each 
own 50 percent of its stock. It is engaged in the business of 
installing and repairing water 
and sewer pipes and mains.  
There is no question that it is 
engaged in the construction indus-
try and that in performing its 
work, it employs construction 
employees such as laborers, carpenters, and operating engi-
neers, all of whom are represented by their respective unions.  
Techno™s principal customer is the New York City Department 
of Design and Construction.   
Janco Contracting Corp. was formed around 1990. Its presi-
dent and majority owner is Ni
gel Singh who owns 51 percent of 
the Company™s stock.  Carpeniello and Mutino each own 24-½ 

percent of Janco™s stock and the directors of this company are 
Singh, his wife, and Mutino.  Ja
nco is certified as a minority 
contractor and because of that, apparently is able to have an 

edge in obtaining public contracts.  Its business is essentially 
the same as Techno™s and it uses many of the same supervisors. 
As in the case of Techno, there 
is no dispute that Janco is en-gaged in the construction industry and that it employs construc-
tion workers who are represented by construction unions.  
Many of Janco™s jobs have been done for the Port Authority.  In 
terms of volume, Janco is mu
ch smaller than Techno.  
While Techno and Janco may bi
d for and receive their own 
contracts, it is agreed that from time to time they will also work 
as joint venturers.  Thus, during the last 4 to 5 years, at least 
four jobs were done by Techno and Janco as joint venturers 
under the name of Techno Contractors.   
In relation to the performance of their work, both Techno 
and Janco use truckdrivers. In this regard, Techno employs four 
men who are drivers and when Janco needs drivers, it will nor-
mally lease them and the trucks
 from Techno. (Janco neither 
directly employs truckdrivers nor owns trucks.)  The four em-
ployees in question are Fred Shaaf, Richard Marotta, Earl 
Eddy, and Thomas Kish.  Whether they work on a Techno job, 
a Janco job, or a joint venture job, the drivers would be super-
vised by Mario Leperuta and/or
 Sam Houston.  The General 
Counsel contends, and I agree, th
at given these circumstances, 
Techno and Janco constitute a single employer vis-a-vis the 
employment of these truckdrivers. 
Pathology Institute
, 320 NLRB 1050 (1996).  
The uncontradicted testimony of Mutino was that Techno 
initially recognized the Charging Party in late December 1990, 

or early January 1991, by signing an agreement before hiring 
any drivers. Mutino testified that he signed this agreement be-
cause Techno had obtained a contract to perform certain work 
at Fulton Street which required the company to have collective-
bargaining agreements with all 
the local unions representing the 
categories of employees that it 
would have working at the job-
site. In this regard, what Techno signed was an agreement to 
bound by the collective-bargaining agreement that had been 
negotiated between Teamsters Local 282 and the General Con-tractors Association (GCA) and which ran from 1990 to 1993.  
(This agreement is entitled the ﬁNew York City Heavy Con-
struction and Excavating Contractﬂ).  When Techno began to 
utilize people to drive trucks, (sometime in March or April of 
1991), these people were paid wages and benefits in accordance 
with the Local 282/GCA collective-bargaining agreement.  And 
when that contract expired, Techno agreed to be bound to the 
succeeding agreement that ran until June 30, 1996.
2 Although it is not entirely clear as to timing, the record indicates that Janco 
also signed an identical agreement. 
On April 26, 1996, Techno and Ja
nco sent letters to the Un-
ion stating:  Upon expiration of the existing collective-bargaining agree-
ment on June 30, 1996, we will repudiate our pre-hire collec-
tive-bargaining relationship with Local Union No. 282 and, 
further, withdraw recognition from the union as their repre-
sentative of our bargaining unit employees.  
 As noted above, there is a dispute as to whether the collec-
tive-bargaining relationship between the Union and the Re-
spondents was initiated and maintained in accordance with 
Section 8(g) or Section 9(a) of the Act. It is my opinion that 
this relationship will be determined by the kind of work the 
truck drivers have done during their employment and 
not by 
what the parties intended back in 1990 and 1991. (I doubt that 

either party, and certainly not the employer, had these statutory 
provisions in mind when Techno recognized the Union). 
When asked what work he did,
 Earl Eddy, with admirable 
succinctness, testified, ﬁI drive a truck.ﬂ  Nevertheless, the 

question here is where does he a
nd the other drivers, drive their 
trucks.  (Or hang out when they
 are not actually driving).  
Clearly all their driving is connected to the construction work 

that is being undertaken.  But some of their driving is done to 
bring materials to and from the locus of where the construction 
work is being done, while at other times their driving is done 
directly on the jobsite itself.   
A typical type of job would be 
to remove old pipes and to in-
stall new water pipes a
nd sewer pipes to a particular street or 
groups of streets.  In this ci
rcumstance, the jobsite would con-

sist of the streets where the work was being done and it would 
sort of move along as work went from one end to the other.  
Depending on the size of the job, the company™s vehicles or 
machinery (such as backhoes, bull
dozers, etc.) would be parked 
near the trenches or nearby on adjacent streets or on a nearby 
vacant lot if available. On some jobs, the trucks might be 
parked on the jobsite. In other cases, trucks are kept at 
Techno™s yard where they are driven to the jobsite each day.   
To accomplish a job as descri
bed above, a trench is dug us-
ing heavy equipment, (such as backhoes), operated by operat-
ing engineers. If old pipe is there, it is removed and transported 
away from the site.  Crushed stone is put into the trench, whose 
sides have been shored up by car
penters.  After this, new pipe 
is placed into the trench and connected.  When pipe is placed in 

one end of a trench, it is covered by dirt, much of which had 
been excavated when the trench was first dug, and this portion 
                                                          
 2 The Local 282 agreements with th
e GCA that were applied to the 
Respondents did not contain hiring 
halls and did contain 30-day union-
security clauses.  In addition, the agreements required employers on 
projects of a certain size to employ ﬁon site shop stewardsﬂ whose 
function, according to Business Ag
ent Lawrence Kudler, would be to handle grievances of truckdrivers employed by the company.  As the 
Respondents have never worked on j
obs which met the triggering size, 
they have never employed an ﬁon site steward.ﬂ  
 TECHNO CONSTRUCTION CORP. 79of the trench would then be co
vered by asphalt.  As the work 
proceeds down the street or streets, there is a continual process 
of excavation, trench making, pi
pe installation, and trench cov-
ering.  In a pretrial affidavit Thomas Kish, one of the truckdrivers, 
described his typical work day as follows:  
 My typical workday driving a dump truck is thisŠIn the 
morning I would go to Techno™s yard and pick up the truck 
and then go to the nearest jobsite where we were working.  I 
would be loaded by an excavator, operated by an operating 
engineer on site.  Then I would, if it was asphalt, bring it to 
Staten Island landfill. Most dirt
 and fill would be used for 
back fill and we stockpile it on the jobsite.  They put pipe in 
the ground and they dig out the dirt for that piping.  I would 
dump that dirt that they dug up the day before at another loca-
tion on the site for back fill.  
So for example, you would take 
an empty dump truck to one part of the site, where an operat-

ing engineer with an excavator would load the dump truck 
with fill dirt, and then I would drive it over to another part of 
the jobsite and dump it where it was needed for fill.  There 
was no other job I performed on the jobsite besides moving 
fill. Sometimes we take the unwan
ted fill or broken concrete 
and bring it to the land fill outside the jobsite.  At times we 
would pick up stone or paving at
 the nearest facility and then 
we™d bring this material to the jobsite on our dump truck or on 
a dump trailer.  This is a tractor and a trailer connected, its a 
trailer with a dump body.  I work an 8 to 9 hour day, and 
sometimes we spend all day on the job, they don™t send you 
away. Sometimes they can put 100 to 200 feet of pipe in the 
ground so they have trucks line up so they load one and he™ll 
go dump on the jobsite around the block, and they™ll load an-
other truck and he™ll go and dump in the site, its a big circle.  
If all our trucks are working, the employer needs more trucks, 
he™ll hire outside trucks and send them to dump at other sites.  
 Each side™s witnesses gave estimates as to what percentage 
of the time the truck drivers spent at a jobsite as opposed to 
being away from a construction site.  Frankly it was my opinion 
that the testimony of both sides regarding these estimates was 
not particularly reliable as th
ere had been no prior need to 
quantify this issue. The Genera
l Counsel™s witnesses testified 
that they spent a majority of their time away from the jobsite, 
while the company™s witness testified that the drivers spent a 
majority of their time on the jobsites.   
Based on the testimony from all witnesses, it seems that the 
percentage of time that any of the truckdrivers spends at a con-
struction site will depend on the type of work being done, the 
type of truck to which he is a
ssigned, and what has to be done 
on any given day.  
The company uses three types of trucks that are operated by 
the four people involved in this 
case.  It has two dump trucks, 
one tractor dump truck, and one boom truck.  The dump trucks 
are 10 wheeled trucks and look li
ke what they are called.   
The tractor truck consists of 
a tractor and a separate con-
tainer, which holds more stuff than can be held by a dump 
truck.  Earl Eddy, who is numbe
r one in seniority, is normally 
assigned to drive the tractor-trailer.  Everyone agrees that the 
tractor-trailer is mainly used to take materials to and from job-
sites and will not ordinarily be operated on a site.  Accordingly, 
for the most part, Eddy does not drive on a construction site.  
The boom truck is a vehicle with a hydraulic arm having a 
hook and which is used to move materials such as steel plates 
etc. around a jobsite as needed.  In this regard, driver Kish  
testified that the boom truck is 
used on a jobsite to unload and 
load things such as pipe, fittings, steel rebar, steel plates, the 
small roller, and other small 
equipment. The boom truck is 
operated by one of the teamster truckdrivers and not by an op-
erating engineer.  In my opinion,
 when operated on a jobsite by 
one of the teamster drivers, th
at person is engaged in on-site construction work.  
In my opinion, the record shows that although the dump 
trucks can and are used to carry 
materials such as sand, asphalt, 
steel plates, and stone to and aw
ay from jobsites, a substantial 
and perhaps a majority of their time is used to move dirt from 
the trench being excavated to a pile on the jobsite and back to 
the trench when it is ready to 
be closed.  Thus, Mutino™s testi-
mony regarding this subject was 
not really much different from 
the employees who used these dum
p trucks and conceded that 
they spent a lot of their time at 
the jobsites.  Mr. Kish™s testi-
mony was that if he drove the 
tractor-trailer most of his time 
was spent away from the jobsite. 
 Nevertheless he also testified 
that; ﬁIf I™m driving a ten whee
l dump truck, I would normally 
spend most of the entire day on the job, dumping from the site 
of the excavation to wherever on
 the job we have a stockpile, unless they instruct me to go off the job and get a load of stone 

or a load of asphalt or something.ﬂ 
There is no dispute that on Friday, June 28, 1996, Mutino 
spoke separately to the four drivers and told them that the com-pany was no longer going to be 
affiliated with the Union.   
Fred Shaaf testified that he was told that the company was 
going to stop being in the union but that the employees would 
keep the same benefits. Shaaf testified that he was asked if he 
would continue to work and that he responded that he would 
rather be laid off than work without a union. 
Earl Eddy testified that he didn™t recall much of what was 
said at the June 28 meeting.  To the extent that he recalled the 
event, he testified that the employer said that they were going 
to repudiate the contract with
 the Union and that there was 
some talk about the men forming their own union.  Eddy said 
that there was a mention of the men getting benefits without having a union contract and that there was some confusing 
discussion about ﬁcoreﬂ membership.  Eddy testified that he did 
not tell the employer that he would not work if there was no 
union contract.   
Mr. Kish testified that Mutino told him that the company was 
no longer going to be affiliated with Local 282 and that he was 
asked if he would continue to work
 for them.  He states that he 
responded that he would not under those conditions.  According 
to Kish, he asked if there were any options and Mutino said that 
the company hadn™t really looked into anything but that it 
would in the future. Kish stated that insurance and a 401(k) 
plan was mentioned as a possibility for future exploration but 
that no specific promises were ma
de to him.  Kish further testi-
fied that there was no discussi
on about a possible strike, al-

though his testimony clearly indicates that he told Mutino that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 80he would not be willing to work if the Company disaffiliated 
from Local 282.   
Mutino™s version of the June 28 conversations is not much 
different from the version given by the employees.
3 Mutino 
states that he told them that
 under NLRB rules and regulations, 
the company was no longer required to recognize the Union 
and that the law permitted the company to give the employees a 
comparable package of wages and benefits. Mutino states that 
he told them that there were a lot of options and if they couldn™t 
continue to be covered by the Union™s medical plan, the com-
pany would put them into the plan that covered the Company™s 
office workers. Mutino states that he told the employees that he 
was not an expert and would try to research what the Company 
could legally do to protect the 
men.  According to Mutino, he 
mentioned something about financial core membership, but it is 

evident from his testimony and the testimony of the employees 
that he really didn™t know what 
he was talking about and this 
reference confused everyone. Mutino agrees that he told the 
drivers that they could get together and form their own union.  
Mutino states that he also told the employees that they could 
vote for Local 282 or any other union.  According to Mutino, 
the men were very confused and concerned about their em-
ployment and benefits and he as
ked them if they were coming 
to work.  He testified that Fred Shaaf said that he wanted to 
take a week off but that the other drivers said that they didn™t 
know what they were going to do and that there probably was 
going to be an industry-wide strike on Monday.  
At some point during, or i
mmediately following these inter-
views, the 4 drivers were told not to come in on Monday, July 
1, 1996, and they did not.  In th
is regard, Mutino testified that 
because the next week had the holiday anyway and because he 
thought that there might be the possibility of a general strike by 
Local 282, he told the drivers to stay home on Monday and that 
they would see what was going on. According to Mutino he 
anticipated that if there was a general strike by the Union, there 
might be some vandalism.  There is, however, no objective 

evidence to support this opinion of Mutino™s.  
The drivers visited the Willowbrook jobsite on Tuesday, July 
2, but were not asked to return to work.   
On Wednesday, July 3, two of the drivers, Shaaf and Eddy, 
were recalled to work.  As July 4 fell on Thursday, no one 
worked on July 4 and 5.  Kish and Marotta were called back to 
work on Monday, July 8, 1996.   
There is no dispute that as of July 1, 1996, the Company has 
failed to comply with the terms and conditions of the expired 
collective-bargaining agreement and has not, inter alia, remitted 
any moneys into the Pension and 
Welfare Funds.  There is also 
no dispute that the company has unilaterally changed the condi-
tions of employment for the drivers (as represented in the prior 
collective-bargaining agreement), without 
affording the Union 
an opportunity to bargain.  
Kish also testified to a conversation he had with Carpeniello 
in mid-August 1996.  In this regard, he stated that Carpeniello 
                                                          
 3 Marotta did not testify about hi
s conversation with Mutino on June 
28, as it was represented that his 
testimony would be essentially the 
same as the others and his testimon
y in this regard was cumulative.  
asked if he was looking for work elsewhere to which Kish re-
plied no.   
Kish finally testified that in
 late September 1996, Mutino 
asked him if he thought that the Company was threatening him.  
When Kish asked Mutino what made him say this, Mutino re-
sponded to the effect that the Union had brought legal proceed-
ings against the Company and th
at he, (Mutino), thought that 
Kish was the only employee who would say anything like that.  

Kish states that he told Mutino that he never claimed that the 
Company had threatened his job and that he liked his job and 
wanted to keep it.   
III. ANALYSIS (a) The withdrawal
 of recognition  Section 8(f) of the Act reads as follows:  
 It shall not be an unfair labor practice under subsections (a) 
and (b) of this section for an employer engaged primarily in 
the building and construction industry to make an agreement 
covering employees engaged (o
r who, upon their employ-
ment, will be engaged) in the building and construction indus-
try with a labor organization of which building and construc-
tion employees are members (not established, maintained, or 
assisted by any action defined in section 8(a) of this Act as an 
unfair labor practice) because (1) the majority status of such 
labor organization has not been established under the provi-
sions of section 9 of this act prior to the making of such 
agreement, or (2) such agreement requires as a condition of 
employment, membership in such
 labor organization after the 
seventh day following the beginning of such employment or 

the effective date of the agreement, whichever is later, or (3) 
such agreement requires the employer to notify such labor or-
ganization of opportunities for employment with such em-
ployer, or gives such labor organization an opportunity to re-
fer qualified applicants for su
ch employment, or (4) such 
agreement specifies minimum training or experience qualifi-

cations for employment or provides for priority in opportuni-
ties for employment based upon length of service with such 
employer, in the industry or in 
the particular geographical are: 
Provided
, That nothing in this subsection shall set aside  the 
final proviso to section 8(a)(3) of this Act:  
Provided further
, That any agreement which would be invalid but for clause (1) 
of this subsection, shall not be a bar to a petition filed pursu-
ant to section 9(c) or 9(e).  
 The employers take the position that they are engaged in the 
construction industry, that the 
employees in the bargaining unit 
are engaged in construction industry work, and that pursuant to 
John Deklewa & Sons
 282 NLRB 1375, enfd. sub nom.
 Iron 
Workers Local 3 v. NLRB, 
843 F.2d 770 (3d Cir. 1988),
 the 
employers were free, after the last contract expired, to withdraw 
recognition from the Union.  Obviously, if the employers could 
repudiate the agreement and wit
hdraw recognition, they could 
also unilaterally refuse to continue the terms and conditions set 

forth in the expired contracts.    
In John Deklewa & Sons
, supra, the Board held that prehire 
collective-bargaining agreements 
in the building and construc-
tion industry, entered into pursuan
t to Section 8(f) of the Act, 
will be enforceable through the refusal to bargain provisions of 
 TECHNO CONSTRUCTION CORP. 81the NLRA at Section 8(a)(5) and 8(b)(3), unless the employees 
vote, in a Board-conducted election, to reject or change their 
bargaining representative. 
 Taken together, the four basic principles we advance today 
provide an overall framework for the interpretation and appli-
cation of Section 8(f), which will enable parties to 8(f) agree-
ments and employees to know their respective rights, privi-
leges and obligations at all stages in their relationship.  When 
parties enter into an 8(f) agreement, they will be required, by 
virtue of Section 8(a)(5) and Section 8(b)(3), to comply with 
that agreement unless the employees vote, in a Board-
conducted election, to reject 
(decertify) or change their bar-
gaining representative.  Neither employers nor unions who are 
party to 8(f) agreements will be free unilaterally to repudiate 
such agreements.   During its term, an 8(f) contract will not 
act as bar to petitions pursuant to Section 9(c) or (e).  In de-
termining the appropriate unit 
for election purposes the Board 
will no longer distinguish between ﬁpermanent and stableﬂ 

and ﬁproject by projectﬂ work forces and singe employer units 
will normally be appropriate.  
 In John Deklewa & Sons
, supra, the Board also held that the 
party asserting that a contract 
between a union and a construc-
tion industry employer covering construction workers is a 9(a) 
agreement has the burden of proof.  See also 
J & R Tile
, 291 NLRB 1034, 1036 (1988), where the Board noted, in a case involving a construction industry employer, that it ﬁwill require 
positive evidence that the union sought and the employer ex-
tended recognition to a union as the 9(a) representative of its 
employees before concluding that
 the relationship between the 
parties is 9(a) and not 8(f).ﬂ  In 
J & R Tile
, the Board specifi-
cally distinguished the facts from those in 
Island Construction 
Co., 135 NLRB 13 (1962), where it was clear that the union 
demanded and received recognition 
as the 9(a) representative.  
Central to the Employers™ case is the assertion that the con-
tracts it had with the Union were made pursuant to Section 8(f) 
of the Act and were never converted to a 9(a) relationship by 
any subsequent demonstration of 
majority status and agreement 
by the employers.  In support of its position that recognition of 
the Union was initially granted by virtue of Section 8(f), the 
employers asserts that no drivers had been hired at the time that 
the first contract was signed.  The Respondent™s main witness, 
Joseph Mutino, testified that the initial recognition which is 
evidenced by the labor agreement, 
which is not dated
, was 
signed by him either in December 1990, or in January 1991.  In 
either case, he testified that 
the Respondents did not, at that 
time, employ any truckdrivers; the first being hired in February 

1991.  Although the Union made an offer of proof during the 
course of the hearing, that offer would not have contradicted 
the testimony of Mutino regarding the initial recognition.
4                                                           
                                                                                             
4 At most, the Union™s offer of proof would only establish that a 
copy of an agreement executed by 
the employer was received in the 
Union™s office on March 15, 1991.  Thus, the offer of proof, even if it 
might tend to establish that a union 
representative executed the agree-
ment on or after March 15, 1991, w
ould show only that the employer, 
at some point before March 15, 1991
, executed a document which, in 
effect constituted an agreement to 
recognize the Union.  There is noth-
ing in the Union™s offer of proof, and it can offer no witness, who can 
The General Counsel contends that even if the original rec-
ognition was granted at a time when the Respondents did not 
employ any bargaining unit employees, the work done by the 
drivers is not construction work and therefore the bargaining 
relationship would fall within the 
ambit of Section 9(a) and not 
Section 8(f) of the Act.  In this regard, she argues that even if 
the original recognition was made at a time when the Respon-
dents did not employ any bargaining unit employees, and there-
fore would have violated Section 
8(a)(2) at that time, (as a pre-hire agreement),  the fact is that as no 8(a)(2) charge was filed 
within 6 months of the granting of recognition, it can no longer 
be challenged at the present time. See 
Gibbs & Cox, Inc.
, 280 
NLRB 953, 967 fn. 21 (1986); 
International Hod Carriers (Roman Stone Construction)
, 153 NLRB 659 (1965).   
There is and can be no dispute that the Respondents are pri-
marily engaged in the construction industry as general contrac-
tors. In Teamsters Local 83, 243 NLRB 328, 331 (1979), the 
Board, in finding a particular 
group of employers to be outside 
the construction industry, stated:  
 Thus the Board has found that Section 8(f) applies to employ-
ers who provide both labor and 
materials for construction 
without regard to whether the greater amount of revenue 

comes from the labor or from the materials.  The exemption 
has also been applied to employers whose general business is 
not in the industry, but who are engaged in construction work 
on a specific project.  In addi
tion, Section 8(f) has been ap-
plied to companies engaged in the general contracting busi-
ness which involves employees working and performing ser-
vices at construction sites, such
 as sheet metal contractors.  
However, the 8(f) exemption has been denied to employers 
whose business involves the manufacture of construction ma-
terials which are installed by employees of a different em-
ployer and to employers who have only a minimal involve-
ment in the construction pro
cess. [Citations omitted.]  
 Notwithstanding the fact that the Respondents are employers 
engaged in the construction 
industry, if the collective-
bargaining agreements do not 
cover employees who are en-
gaged in, or who, upon their empl
oyment, will be engaged in 
the building and construction industry, then the successive con-
tracts between the Respondents and the Union would fall out-side the scope of Section 8(f) and would therefore be 9(a) 
agreements, which even if unlawfully made at the time of initial 
execution, could no longer be attacked at the present time.  
Under such a circumstance, th
e Union would enjoy a presump-
tion of majority status and the 
Respondents, at the expiration of 
the contract, could only withdraw recognition on showing an 
objective basis for doubting the Union™s majority status, or 
proof that the Union did not in fact represent a majority of the 
 contradict Mr. Mutino™s assertion that he recognized the Union in De-
cember 1990 or January 1991, before any unit employees were hired.  
Moreover, even assuming arguendo that the Respondents did recognize 
the Union at some point after it had hired truckdrivers, there is nothing 
in the Union™s offer of proof which would show that the granting of 
recognition was in any way based on 
the Union having demonstrated its 
majority support to the Respondents or that the Respondents had 
granted recognition based on the Union™s asserted majority status.   
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 82bargaining unit employees.  
Laidlaw Waste Systems, Inc.
, 307 NLRB 1211 (1992).  In the present case, the Respondents of-
fered no evidence that they had any such objective basis for 
doubting the Union™s majority stat
us and their entire defense on this point is that they are ent
itled to withdraw recognition on 
the basis of 
John Deklewa & Son, 
supra.   On the other hand, if the employees involved herein are en-
gaged in construction work, then the burden of proof would fall 
on the Union to demonstrate that the collective-bargaining rela-
tionship was initiated as a 9(a) relationship 
or that it was there-
after converted from an 8(f) to a 9(a) relationship.
 John Dek-
lewa & Sons, 
supra.
5  Assuming for arguments sake that these 
employees are, in fact, engaged 
in construction work, the Union 
has not come close to sustaining this burden of proof.  
There is no real dispute that on occasion, the drivers perform 
onsite driving and at other times perform offsite driving.  In the 
case of offsite driving, it could be argued that such work should 
not be construed as constructio
n work within the meaning of 
Section 8(f).  How much time the drivers expend in either type 
of activity is in dispute.   
Deciding whether or not a particular employee or group of 
employees is engaged in constr
uction work may come up in the 
context of two separate provisions
 of the statute. (Sec. 8(e) and 
Sec. 9(f)).  As noted below, these provisions were enacted for 
differing reasons. 
There are a group of cases i
nvolving the construction indus-
try proviso to Section 8(e) which is typified by a case such as 
Teamsters Local 282 (Allco Concrete Products), 
234 NLRB 
770 (1978).  In that case, the union was charged with violating 
the hot cargo provisions of the Act set forth in Section 8(e).  
(This prohibits a union and an employer from agreeing in ad-
vance to a secondary boycott whereby the employer agrees not 
to do business with any person with whom the Union has a 
primary dispute.)  The union de
fended on the grounds that its 
agreement fell within the constr
uction industry proviso to Sec-
tion 8(e) because the agreement sought only to bar from the 
construction site, employees of employers who were doing 
onsite work.  The administrative la
w judge rejected this defense 
and held that the proviso to Section 8(e) would not apply to 
truckdrivers who only were making deliveries to or from a 
construction site.  In reaching th
is conclusion the administrative 
law judge relied on 
Teamsters Local 982 (J.K. Barker Truck-
ing), 
181 NLRB 515, 517Œ518 (1970), enfd. 450 F.2d 1322 
(D.C. Cir. 1971); 
Teamsters (Island Dock Lumber)
, 145 NLRB 
484 (1963), enfd. 342 F.2d 18 (2d Cir. 1965); and 
Teamsters 
Local 294 IBT (Rexford Sand & Gravel), 
195 NLRB 378 
(1972).  (The cited cases all involved the question of whether 
the Union™s actions in seeking to enforce agreements were pro-

tected by the construction industry proviso to Section 8(e) of 
the Act and none involved the question of whether a collective-
                                                          
                                                           
5 In 
Goodless Electric
, 321 NLRB 64 (1996), recognition initially 
granted via Sec. 8(f) was subsequently converted to a 9(a) relationship 
when the employer agreed to recogn
ize the union as a 9(a) representa-
tive based on a majority showing of authorization cards.  In this case 
the Board held that because of the 
conversion, the employer could not 
withdraw recognition after the cont
ract expired without objective evi-
dence that it doubted the union™s presumption of continuing majority 
status.  bargaining relationship was pursuant to Section 9(a) or 8(f) of 
the Act).
6 The administrative law judge noted:  
 The Board has held the delivery by a contractor of 
ready-mixed concrete to a cons
truction site to be merely a 
delivery of work performed offsite rather than onsite and 

not within the protection of the proviso to Section 8(e).  
Similarly the unloading of sa
nd at several locations on a 
construction site was found to be merely a delivery of ma-
terials and not work at the si
te of construction exempted 
by the proviso to Section 8(e).
7  The number of cases specifically defining construction work 
within the context of Section 8(f) are quite limited.   
In J.P. Sturrus Corp.
, 288 NLRB 668 (1988), the employer 
operated a quarry, batch plant, and delivery service for ready-

mixed concrete.  One of the issues was whether the company 
was a successor to a company having a contract with the Union 
and whether it could either refu
se to recognize or withdraw 
recognition from the Union.  The company argued, inter alia, 

that it was an employer engaged in the construction industry 
and therefore was free to withdraw recognition under 
DeKlewa & Sons
, supra.  The Board agreed with the administrative law 
judge™s conclusion that the empl
oyer was not in the building 
and construction industry within th
e meaning of Section 8(f).  It 
stated:  
 [W]e note that its drivers occa
sionally, and at their own dis-
cretion, assist the contractor at the construction site with 

screening and spreading of concrete, after they have poured it, 
when the contractor™s own employees are unavailable.  The 
drivers are not required or asked 
to perform thes
e functions by 
the Respondent or the contractor; nor were they asked to do 

so by Wheeler, the Respondent
™ predecessor.  Rather, the 
drivers offer their assistance on o
ccasion in order to finish the 
job faster so that they can move on to their next assignment.  
The drivers also regularly hose the contractor™s tools as part of 

their cleanup. We find that these incidental tasks do not bring 
the Respondent within the building and construction industry 
as contemplated by Section 8(f) of the Act.   
  6 It should be noted that the legisl
ative motive for creating 8(f) and 
the construction industry proviso to Sec. 8(e) are completely different.  
In connection with the 8(e) proviso, the purpose was to prevent poten-
tial labor strife between union and nonunion workers at a construction 
site.  Joint Council of Teamsters Local 42
, 248 NLRB 808, 815 (1980).  
As to 8(f), the legislative purpose was to allow construction unions to 
represent workers who in this particular industry tend to work on a 

project-by-project basis for limited or
 short periods of time and where 
representation elections, in a large 
segment of the industry, would not 
be feasible. Operating Engineers Pension 
Trust v. Beck Engineering & 
Surveying Co., 746 F.2d 557 (9th Cir. 1984). 
7 Joint Council of Teamsters Local 42
, 248 NLRB 808 (1980), 
Joint 
Council of Teamsters Local 42
 (Inland Concrete Enterprises
), 225 
NLRB 209 (1976), 
Teamsters Local 282, 197 NLRB 673, 675 (1972), 
and  Teamsters Local 294, 195 NLRB 378, 381 (1972), are also cases 
involving the interpretation of the proviso to Sec. 8(e) with the conclu-

sion that mere transportation of good or
 materials to or from a construc-
tion site is not onsite work and th
erefore not covered by the construc-
tion industry proviso.   
 TECHNO CONSTRUCTION CORP. 83In St. John Trucking Inc
., 303 NLRB 723 (1991), the em-
ployer, who was engaged in the transportation of stone and 
sand to jobsites, contended that
 it was a construction industry 
employer entitled to withdraw recognition under 
DeKlewa & 
Sons. The Board rejected this contention, a conclusion that was 
not surprising given the past precedent regarding this type of 
employer and these types of employees.  Nevertheless, the ad-
ministrative law judge 
also noted, in support of his conclusion, 
that the agreement contained a 30-day union-security provision 

which is not typical of prehire 
agreements in the construction 
industry. The latter argument is not particularly relevant in my 
opinion as it is certainly possi
ble that a construction industry 
contract may contain either a 7-day or 30-day union-security 
clause as agreed to by the partie
s.  The fact that such an 8(f) 
agreement may legally contain a 7-day union-security clause 

does not mean that all construc
tion industry labor contracts will 
necessarily contain such provisions
 or that agreements not con-
taining such a clause are, a fortioriari, not 8(f) agreements.   
In U.S. Abatement Inc
., 303 NLRB 451 (1991), the adminis-
trative law judge concluded that the employer which was en-
gaged in the business of asbestos abatement was an employer 
engaged in the construction in
dustry within the meaning of 
Section 8(f) of the Act. He stated:  
 It is evident that the asbestos removal activities in 
which Respondent is engaged affect the structure of build-
ings and equipment, such as boilers and pipes, which after 
installation, have become an integral part of the structure 
itself.  Asbestos removal invol
ves the alteration and repair 
of buildings and permanently 
attached fixtures and equip-
ment.  It is readily distinguishable from building mainte-
nance and removal of waste . . . 
. Logically, it follows that 
the removal of one type of insulation, for which anther 

type of insulation is to be subs
tituted, is a necessary part of 
the overall insulation installation or reinsulation process.  
One essential part of the process is just as much a part of 
the construction industry as is 
the other.  For purposes of 
the definition of the building and construction industry, as 
used in Section 8(f), remova
l and substitution are but two 
halves of the whole.  
 The Respondent cited in support of its position 
Operating Engineers Pension Trust v. Beck Engineering & Surveying Co
., 
746 F.2d 557 (9th Cir. 1984).  This
 case, which did not proceed before the National Labor Relations Board, was an action by 
the union™s Pension Trust Fund to recover contractually re-
quired payments.  The case was brought under Section 301 of 
the Labor Management Relations Act (LMRA) and Section 
502(a)(3) of the Employee Retirement Income Security Act 
(ERISA).  The employer contended inter alia that its contract 
with the union was made under 
Section 8(f) of the National 
Labor Relations Act (NLRA); that the employee for whom 
benefits were sought spent a s
ubstantial portion of his time 
doing construction work; and that accordingly it was permitted 

to disavow the contract at any 
time prior to the union™s attain-
ment of majority status.  Th
e company was engaged in civil 
engineering and surveying and th
e individual involved, (Gary 
Giesseman), was employed as an office manager and secretary.  
Nevertheless, there apparently 
was no dispute that in addition 
to his office duties, Giesseman also did surveying work in the 
field. Thus, in this case, we had a situation, where an employee 
spent part of his time doing ﬁconstructionﬂ work and part of his 
time doing nonconstruction work.  In concluding that the labor 
contract was an 8(f) agreement, the court stated:  
 By its terms, Section 8(f) 
imposes three prerequisites 
on a pre-hire agreement in order to bring the agreement 
within its coverage: (1) it must cover employees who are 
engaged in the building and construction industry; (2) the 
agreement must be with a labor organization of which 
building and construction employees are members; and (3) 
the agreement must be with an employer engaged primar-

ily in the building and c
onstruction industry.   
. . . . . In adopting Section 8(f), Congress recognized that the 
representation procedures prescribed in Section 9 of the 
Act were largely unsuited to the peculiar circumstances of 
the construction industry, where employers ordinarily hire 
on a project-by-project basis.  In such a situation, ﬁrepre-
sentation elections in a large segment of the industry are 
not feasible to demonstrate such majority status due to the 
short periods of actual employment by specific employers.  
Instead, Congress acknowledged that pre-hire agreements 
were appropriate in an industry where an employer who 

might employ no one unless he is working on a project, 
must nevertheless know his anticipated labor costs before 
making a bid and must have access to a readily available 

pool of skilled craftsmen . . . .ﬂ 
We believe that the statutory requirement is satisfied if 
a substantial part of an employee™s work is in the building 
and construction industry.  We
 note that in defining the 
class of employers qualified to enter Section 8(f) agree-
ments, Congress emphasized that it is not enough that an 
employer be merely one who is engaged in construction.  
Instead, the employer must be ﬁengaged primarily in the 
building and construction industry.ﬂ   
. . . . No such limitation is placed
 on the definition of em-
ployees who may be covered 
by a Section 8(f) pre-hire 
agreement.  All that is required that they be ﬁengaged (or  
. . . upon their employment, will be engaged) in the build-
ing and construction industry.ﬂ  As noted above, counsel 
have not cited to us any cases in which the inquiry focused 
on the degree to which the 
employee™s work, as opposed 
to the employer™s business, was construction related.  
We believe that the congr
essional purpose, which was 
to balance the Act™s policy di
sfavoring recognition of mi-nority unions against the specialized needs of the construc-
tion industry, would be satisfi
ed by a requirement that a 
substantial part of the work performed by employees cov-

ered by a pre-hire agreement be in the building and con-
struction industry.   
 In my opinion, the court™s opinion in 
Operating Engineers 
Pension Trust v. Beck Engineering & Surveying Co
., supra, is consistent with the statutory lang
uage of Section 8(f) and is not 
inconsistent with any Board case on the subject.  And if the test 
for finding that an agreement is
 presumptively an 8(f) agree-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 84ment when the employees employed by a construction industry 
employer are 
substantially
 engaged in construction work, this means that the construction portion of their work must be more 

than minimal, but need not constitute a majority of their work.  
This seems to be the import of the court™s decision and it is 
consistent with Board cases in other contexts where the word 
ﬁsubstantialﬂ means less than a majority. See for example, 
Harte & Co
., 278 NLRB 947 (1986), where the Board held that 
in a relocation case, the employer would be bound to honor the 

existing contract if a substantia
l number of its employees were 
employed at the new location at a time when it became substan-
tially operative.  (In that case 
the number was 40 percent.)  See 
also 
General Extrusion, 121 NLRB 1165 (1958), where in an 
expanding unit situation the Board held that a contract would 
constitute a contract bar if a substantial number of employees 
had been hired (at least 30 percent), and a majority of the job 
classification had been created.   
It is my opinion that (a) the employers herein are primarily 
engaged in the construction industry and (b) that the employees 
covered by the agreements are 
substantially engaged in doing 
construction work (onsite truck driving). Therefore, I conclude 
that the agreements have, at all times relevant, been made pur-
suant to Section 8(f) of the Act.  As there has been no showing 
that the initial recognition was made in accordance with a ma-
jority claim and as there is no evidence to show that the 8(f) 
relationship was at any subseque
nt time converted to a 9(a) 
relationship, I conclude that th
e employers were free to repudi-
ate the collective-bargaining relationship on the expiration of 
the labor contracts.  Accordingly, I shall recommend that the 
8(a)(5) allegation
s be dismissed.
8 (b) The other allegations 
The General Counsel contends th
at the Respondents violated 
Section 8(a)(1) of the Act by va
rious statements made to the 
employees on June 28, 1996.  She accuses the Respondents of 
making illegal promises and with
 direct dealing and bypassing 
of the Union. She also asserts that the Company laid off the 
four employees effective on July 1, 1996, albeit for only 2 or 3 
days.   
If the Respondents had the right to repudiate the contracts 
and the collective-bargaining relationship, they had the right to 
tell the employees that this was what they were going to do.  
And if they had the right to terminate the bargaining relation-
ship along with the old contract, I see nothing unusual or illegal 
in assuring the employees that
 the Respondents would attempt 
to maintain the status quo, by 
giving them benefits equivalent 
to what they had been receiving under the collective-bargaining 
agreement.  Clearly such statements cannot be construed as 
bypassing the Union if the employers had the right to withdraw 
recognition and the Union no longer was the employees™ bar-
                                                          
                                                           
8 It should be noted that the Uni
on, at any time after being recog-
nized, could have sought to have th
e employer recognize it as the 9(a) 
representative by seeking an agreement based on a showing that the 
Union represented a majority of the drivers.  If the employer had re-
fused to recognize the Un
ion on a voluntary basis, there was nothing to 
prevent the Union from obtaining authorization cards from these em-
ployees and filing a petition for an election with the Board under  
Sec. 9 of the Act.  
gaining representative.  Nor, under these peculiar circumstances 
can the statements be construed as illegal promises of benefits 
as the Union had not filed a petition for an election and was not 
engaged in any campaign to organi
ze the employees.  Finally, 
as I credit Mutino™s statement that he told employees that they 
had the option of voting for Local 282 or any other union, I 
shall not sustain the allegation of the complaint that he illegally 
urged employees to form another union.  
Under the circumstances of this case, I also cannot say that 
the Respondents cannot ask the em
ployees if they would be 
willing to work if the Company 
withdrew recognition, if the 
withdrawal of recognition was itself legal. Such a question 
would clearly be justified by nor
mal business considerations as 
the Respondents are entitled to 
know if the employees would 
refuse to work if they disaffiliated from the Union.   
There still remains the question as to whether the temporary 
layoff of the four drivers cons
tituted a violation of Section 
8(a)(3) of the Act.  In this regard, the General Counsel™s theory 

is that if the Respondents illeg
ally withdrew recognition and 
illegally failed to continue the terms of the expired agreement, 
then even if one construed the employees™ June 28 statements 
as constituting ﬁquits,ﬂ they shou
ld nevertheless be construed as 
being constructively discharged 
in violation of the Act.  In 
Goodless Electric Co., 321 NLRB 64 (1996), the Board noted 
that employees ﬁwho quit work as a consequence of an em-
ployer™s unlawful withdrawal of recognition . . . and unilateral 
implementation of changes in their terms and conditions of 
employment have been construc
tively discharged in violation 
of Section 8(a)(3) and (1).ﬂ 
The above theory can™t work if
 the withdrawal of recognition 
was legal and if the unilateral implementation of new terms and 
conditions was also legal.  Nevertheless, it seems to me that the 
statements made on June 28 by so
me, but not all of the employ-
ees, to the effect that they would not be willing to work without 
union representation, were not intended and were not under-
stood by Mutino as meaning that the employees were quitting 

their employment.  Indeed, Mutino™s testimony was that he 
understood their responses as 
being ambiguous and indicating 
that there might be a general st
rike on Monday, July 1.  Thus, 
from his perspective, it seems that Mutino told the employees 
that they should not come in 
on Monday because he anticipated 
that they might engage in a work stoppage, either in conjunc-
tion with a general strike by the Union vis-a-vis the industry, or 
because of his withdrawal of recognition.  
Interestingly, there is a line of old cases such as 
American 
Brake Shoe Co., 116 NLRB 820 (1956), vacated 244 F.2d 489 
(7th Cir. 1957), where the Board held that it is a violation of 
Section 8(a)(3) for an employer to lock out its employees in 
anticipation of a strike to avoid the ﬁordinaryﬂ losses that are 
incidental to such a strike.  The court disagreed with the 
Board™s finding, but in subsequent
 cases, the Board reaffirmed 
this view.  See 
Hercules Powder Co., 127 NLRB 333, vacated 
on other grounds 297 F.2d 424 (5th Cir. 1961), and 
J.R. Simplot 
Co. 145 NLRB 171 (1963), remanded 60 LRRM 2096 (9th Cir. 
1965).9  Of course, the practical consequence of these Board 
 9 The Court remanded 
J.R. Simplot with instructions to reevaluate 
the Board™s finding in light of the Supreme Court™s decision in 
Ameri- TECHNO CONSTRUCTION CORP. 85decisions was negated by the Supreme Court™s decision in 
American Ship Building v. NLRB
 380 U.S. 300 (l965), when the 
Court held that an employer may engage in an offensive lock-

out in order to press its proposals made in negotiations.   
In the present case, I would analogize the ﬁlayoffﬂ of the four 
drivers as being similar to a de
fensive lockout, equivalent to 
what was described in American Brake Shoe Co
., supra.  That 
is, the employer sent the drivers home in anticipation of a strike 
or concerted work stoppage.  However, as such a ﬁlockoutﬂ 
could not have been in furtherance of the Respondents™ bar-
gaining position, because they no longer intended to bargain 
with the Union, the ﬁlockoutﬂ cannot be described as a pro-
tected offensive lockout pursuant to 
American Ship Building v. 
NLRB, supra.  If the decision in 
American Brake Shoe Co.
 re-
tains any vitality in these unus
ual circumstances, I would con-
clude that the layoff of the four drivers therefore constituted a 
violation of Section 8(a)(3) of the Act.  
The final allegations of the complaint concern conversations 
between Kish and Mutino in August 1996.  These conversa-
tions are not, in my opinion, coercive and therefore do not vio-
late Section 8(a)(1) of the Act.  
CONCLUSIONS OF LAW 
1. By temporarily laying off employees Fred Shaaf, Earl 
Eddy, Thomas Kish, and Richar
d Marotta, the Respondents, 
Techno Construction Corp. and Janco Contracting Corp., vio-
lated Section 8(a)(1) and (3) of the act.  
2. By the aforesaid conduct, 
the Respondents have engaged 
in unfair labor practices affecting commerce within the mean-
ing of Section 2(6) and (7) of the Act. 
3.  Except as set forth above, it is recommended that the 
other allegations of the co
mplaint be dismissed.  
REMEDY Having found that the Respondents have engaged in certain 
unfair labor practices, I find that 
they must be ordered to cease 
and desist and to take certain affirmative action designed to 
effectuate the policies of the Act. 
The Respondents having discrimina
torily laid off employees, 
they must make them whole for any loss of earnings and other 
benefits, computed on a quarterly basis from date of lay off 
until the dates that they were recalled, less any net interim earn-
ings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as computed in New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). As all of the employees herein 
were recalled shortly after the layoff, there is no need for a 

reinstatement order. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
10                                                                                             
                                                           
can Ship Building v. NLRB
.  A search through Shepard™s did not indi-
cate what the Board did with the case thereafter.  
10 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
ORDER The Respondents, Techno Construction Corp. and Janco 
Contracting Corp., Staten Island, New York, their officers, 
agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Laying off employees in anti
cipation of a strike or con-
certed work stoppage. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, make Fred 
Shaaf, Earl Eddy, Thomas Kish, and Richard Marotta whole for 

any loss of earnings and other benefits suffered as a result of 
the discrimination against them in the manner set forth in the 
remedy section of the decision. 
(b) Within 14 days from the date of this Order, remove from 
its files any reference to the unlawful layoffs and notify the 
employees in writing that this 
has been done and that the lay-
offs will not be used ag
ainst them in any way. 
(c) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-

roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (d) Within 14 days after service by the Region, post at their 
facility in Staten Island, New York, copies of the attached no-
tice marked ﬁAppendixﬂ11 Copies of the notice, on forms pro-
vided by the Regional Director for Region 29, after being 

signed by the Respondents™ author
ized representative, shall be 
posted by the Respondents imme
diately on receipt and main-
tained for 60 consecutive days in
 conspicuous places including all places where notices to employees are customarily posted. 

Reasonable steps shall be taken by the Respondents to ensure 
that the notices are not altered, defaced, or covered by any other 
material. In the event that, during the tendency of these pro-
ceedings, the Respondents have gone out of business or closed 
the facility involved in th
ese proceedings, the Respondents 
shall duplicate and mail, at thei
r own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed at any time since September 17, 1996.  
(e) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondents have taken to comply. 
IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
 11 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 86APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT lay off or othe
rwise discriminate against 
any of you for joining or supporting Local Union 282, Interna-
tional Brotherhood of Teamsters, AFLŒCIO or because we 

anticipate a strike or concerte
d work stoppage, except as other-
wise permitted under the National Labor Relations Act. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 

you by Section 7 of the Act. 
WE WILL make Fred Shaaf, Earl Eddy, Thomas Kish, and 
Richard Marotta whole for any lo
ss of earnings and other bene-fits resulting from their layoffs, less any net interim earnings, 
plus interest.  WE WILL, within 14 days from the date of the Board™s Or-
der, remove from our files any reference to the unlawful layoffs 
of Fred Shaaf, Earl Eddy, Thomas Kish, and Richard Marotta 
and WE WILL, within 3 days thereafter, notify them in writing 
that this has been done and that any such references will not be 
used against them in any way. 
 TECHNO CONSTRUCTION CORP. AND JANCO 
CON-TRACTING CORP. 
 